The Court.
The defendant pleaded not guilty as charged in the information; that he- had been previously convicted of the same offense, and also once in jeopardy. The jury found, upon the plea of not guilty, the defendant guilty of burglary in the second degree, and on the other pleas found in favor of the people. Inasmuch as the former information failed to charge the defendant with the commission of any crime, the court below was justified in instructing the jury that the pleas of former conviction and once in jeopardy could not be sustained. The evidence was sufficient to justify the verdict of guilty of burglary in the second degree.
Judgment and order affirmed.